DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2004/0108674 (McGaughy).
Regarding claim 20, McGaughy discloses a front suspension comprising: a first rod-end joint coupling (at 80) an upper suspension arm 60 to a top portion of a spindle assembly 30; a second rod-end joint coupling (at 110) a lower suspension arm 70 to a bottom portion of the spindle assembly; a strut 140 coupled between the lower suspension arm and the chassis (See Fig 1B); a steering rod-end joint coupling (at 190) a steering rod 50 between a leading edge of the spindle assembly and a steering system (See Fig 1A and note that the steering rod 50 is at a leading edge of the spindle); and an axle assembly (at 170) for conducting torque to a wheel coupled with the spindle assembly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGaughy in view of US Pub 2004/0066015 (Kilburn).
Regarding claim 32, McGaughy discloses a front suspension comprising: a first rod end joint (at 80/90) for coupling an upper suspension arm 60 to a spindle assembly 30; a second rod-end joint (at 110) for coupling a lower suspension arm 70 to the spindle assembly; and a steering rod-end joint (at 190 in Fig 3B) for coupling a steering rod 50 to the spindle assembly, but does not disclose that one or more of the  aforementioned joints can be Heim joints.  However, Kilburn discloses that it is well-known that conventional upper and lower ball joints and the steering rods joints can be substituted with Heim joints.  (See Para [0011-0012] in Kilburn).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one or more of the joints to the spindle of the upper and lower arm and the joint of the tie rods to the spindle with Heim joints because doing so provides a strong attachment joint  that enhances vertical and horizontal travel. (See Para [0003] of Kilburn.)
Allowable Subject Matter
Claims 24-31 and 33-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/22/2022, regarding claim 20 have been fully considered but they are not persuasive. Claim 20 is rejected as disclosed above.
Applicant’s arguments with respect to claim(s) 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892.  In particular, the listed prior art discloses that a Heim joint is well-known in the vehicle industry.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616